Citation Nr: 1208965	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for bilateral shoulder disability, claimed as secondary to disability of the cervical and/or thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota that denied service connection for thoracic and cervical spine disabilities, and denied service connection for a bilateral shoulder disability, claimed as secondary to disability of the cervical and/or thoracic spine.  

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In August 2009, the Board remanded the case for further evidentiary development.  In a December 2010 decision, the Board denied service connection for a cervical spine disability, and remanded the issue of entitlement to service connection for a thoracic spine disability for further development.  Since the issue of entitlement to service connection for a bilateral shoulder disability, claimed as secondary to disability of the cervical and/or thoracic spine was inextricably intertwined with the issue remanded, a decision on the issue was deferred.  

The Board finds that the development requested in December 2010 has been substantially accomplished.  Hence, the merits of the remaining claims will be addressed in this decision.  Stegall v. West 11 Vet. App. 298 (1998).  



FINDINGS OF FACT

1.  There has been no demonstration by competent and credible (lay or medical) evidence of record that the Veteran's currently diagnosed thoracic spine disability is causally related to active service and arthritis of the thoracic spine was not clinically manifest within one year of discharge.  

2.  There has been no demonstration by competent and credible (lay or medical) evidence of record that the Veteran's currently diagnosed bilateral shoulder disability is causally related to active service, or the result of or chronically aggravated by a service-connected disability, and arthritis of the shoulders was not clinically manifest within one year of discharge.  


CONCLUSIONS OF LAW

1.  A thoracic spine disability, to include arthritis, was not incurred in, or aggravated by, active service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A bilateral shoulder disability, to include arthritis, was not incurred in, or aggravated by, active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June2007 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  


Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, and the Veteran's statements and personal hearing testimony provided in March 2009.  

VA records in the claims file indicate that the Veteran was eligible for treatment at a VA facility in the 1968, and the Veteran has averred that he was treated at a VA facility in Ft. Snelling, Minnesota in the fall of 1968.  An April 2010 VA memorandum reflects that VA requested VA treatment records from August 1968 to December 1968 from the St. Cloud VA medical center and the Minneapolis VA medical center.  The memorandum further reflects that no such records were found; thus, the Board finds that VA has no further duty to attempt to obtain them.  

The Veteran also avers that he received private chiropractor care from a "husband and wife" team, from Dr. J., and from D.G.  The Veteran did not provide a name, address, or authorization for the husband and wife team, and he stated that he could not recall their names; therefore, VA does not have a duty to obtain any records from them.  With regard to Dr. J., the claims file includes a statement, on a VA Form 21-4138, dated in October 2008, purportedly to be from Dr. J.  The Board notes that the statement is not on professional letterhead, does not include a printed version of the writer's name, and has an illegible signature; nonetheless, for purposes of this opinion, the Board will presume that it is by Dr. J.  The statement reflects that Dr. J. sold his practice to Dr. D.G., and it is Dr. J.'s understanding that his records of treatment of the Veteran have been destroyed; therefore, VA has no further duty to attempt to obtain records from Dr. J.  With regard to Dr. D.G., the claims file contains records from him, and there is no evidence that there are any missing records.  The record also reflects that the Veteran reported that he had a previous negative evaluation for Paget's disease in 1997 at the F.W. clinic.  The Veteran did not provide any authorization for VA to obtain any records from such an evaluation.  Regardless, there is no indication that any such records would provide pertinent information with regard to the Veteran's claim, as the Veteran stated that the bone scan was negative in evaluation for Paget's disease, and he has not indicated that the records would be pertinent to his claim.  Importantly, VA requested the Veteran, in correspondence in September 2009, to provide authorization for all providers of medical treatment for his claimed disabilities; the Veteran failed to provide one for the F.W. clinic.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the December 2011 remand, the Board found that the January 2008 VA examination and opinion were not sufficient to adjudicate the claim for service connection for a thoracic spine disability.  Clarification was sought and an addendum statement was provided in January 2011.  The January 2008 VA examination report and January 2011 addendum reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the January 2008 VA medical opinion with a January 2011 addendum is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); Voerth v. West, 13 Vet. App. 117, 120 (1999) (holding that in Savage the Court had clearly held that 38 C.F.R. § 3.303(b) does not relieve the claimant of his burden of providing a medical nexus).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Thoracic Spine Disability

The Veteran asserts that he has a thoracic spine disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The January 2008 VA examination report reflects a finding of minimal anterior spurring of the vertebral endplates of the thoracic spine diagnosed as minimal degenerative changes.  Therefore, the Board finds that the Veteran has current disability of the thoracic spine.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records reflect that in January 1968, he sought treatment for back pain.  He reported that he had been lifting heavy objects two days earlier and presently had dull achy sensation in the sacroiliac region .  He denied radiation of pain.  Upon physical examination, it was noted that he had muscle spasm in the sacrolumbar region.  The impression was a lumbosacral problem.  The Veteran was prescribed physical therapy, light duty, and medication.  The service treatment records are entirely negative for any complaints of the thoracic spine, and specifically notes no radiation of pain.  The Veteran's June 1968 report of medical history for separation purposes reflects that the Veteran denied any back trouble.  The June 1968 report of medical examination for separation purposes reflects that, upon clinical examination, the Veteran's spine was noted to be normal.  The Veteran's physical profile of the upper extremities, to include the cervical, thoracic, and lumbar portions of the spine, was noted to be a "1", indicating a high level of medical fitness, on both the separation examination form and the DA Form 1811, Physical and Mental Status on Release from Active Duty form.  

The Veteran filed an application for outpatient treatment, VA Form 10-2827, dated September 16, 1968.  It was indicated on the form that treatment was being requested for the "back."  In a November 1968 rating decision, the RO referenced a September 16, 1968 outpatient examination which noted low dorsal spine pain.  Based on the Veteran's January 1968 service treatment records and the September 1968 examination, the RO authorized treatment for sacro-iliac strain.  The rating decision and December 1968 notice letter to the Veteran are negative for any other references to thoracic spine complaints, treatment, or chronic disability.  

The claims file includes private chiropractic records from Dr. D.G.  March 2006 records reflect that the Veteran had complaints related to his back and neck.  The notations indicate that he reported that he was lifting timber with log carriers.  The record is unclear as to when the injury occurred.  It also notes a past history of a military injury in 1967/1968.  The Veteran testified that while in the military his back injury was caused by lifting timber.  The Board finds that any statements by the Veteran that he had a thoracic spine injury in service are less than credible based on the evidence of record as a whole, to include the service treatment records that specifically note complaints of only of lower back pain, the Veteran's denial of radiation of pain, the denial of back pain on the report of medical history, and a separation examination which indicates a normal spine upon clinical examination.  

A May 2007 private record appears to reflect a complaint in the thoracic spine area and a notation regarding "lifting paint."  The records also indicate treatment of the spine in October 2006 (lumbar), June 2007, and June 2008. 

With regard to the third requirement for service connection, medical evidence of a nexus between the current disability and the in-service disease or injury, or competent and credible lay evidence of continuity of symptomatology, the Board finds, for reasons noted below, that this requirement has not been met.  
The claims file includes three medical opinions.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).  

September 2007 correspondence from Dr. D.G. indicates that the Veteran sought treatment for low back pain in March 2006, and treatment for thoracic and cervical spine pain and stiffness.  The clinician opined that the Veteran's original injury in 1967 - 1968 was a permanent soft tissue injury which resulted in the formation of scar tissue in the injured areas and formation of an increase of neurofibrils, thus causing an increase in sensitivity and pain, causing early degenerative changes, and hindering his normal biomechanics promoting accelerated degenerative changes.  

The opinion is based, in part, on the history provided by the Veteran.  The Board is not bound to blindly accept diagnoses that are based on an unconfirmed history as reported by the Veteran.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993).  An opinion based upon an inaccurate factual premise has no probative value.  Calvert v. Brown, 5 Vet. App. 461 (1993).  The Veteran reported to Dr. D.G. that in service, he had an initial injury when he felt a sharp pain in the upper thoracic region and in the thoracic-lumbar region of the spine.  He further reported that he was diagnosed, as having a muscle tear in the thoracic-lumbar region and separating or pulling apart of the vertebrae in the upper thoracic region.  (The Board notes that Dr. D.G. states that the Veteran reported that he was diagnosed by a military doctor with the above noted conditions; however in a September 2007 statement the Veteran avers that he was diagnosed by a civilian chiropractor.)  As noted above, the Veteran's service treatment records reflect that he complained of a dull achy sensation in the sacroiliac region.  He denied radiation of pain.  Upon physical examination, it was noted that he had a muscle spasm in the sacrolumbar region.  The impression was a lumbo-sacral problem.  The report is negative for a muscle tear and pulling or stretching of the vertebrae.  Significantly, the service treatment records are entirely negative for any complaints with regard to the thoracic spine.  Thus, the Veteran's reported history to the private clinician is inaccurate and conflicts with the objective evidence of record at the time of the service.  Consequently, the Board finds that it has no probative value.  See Swann, Calvert, supra.  

October 2008 handwritten correspondence purportedly from Dr. J, indicates that he had treated the Veteran "in the past."  More specific dates are not provided; however, Dr. J. also states that he sold his practice in 1997.  The Veteran testified that he began seeing Dr. J. in approximately 1979.  Dr. J. notes that he remembers treating the Veteran for pain and stiffness in his neck and middle back areas, on an as needed basis.  Dr. J. further reflects that the Veteran related a history of an injury to the area in service.  Dr. J. states "[r]esearch has shown that injuries of strain sprain nature heal with scar tissue.  This changes the normal function of the muscle and causes biomechanical alterations of [the] joint involved.  This in turn can lead to an acceleration of the body's normal aging process and subsequent arthric (sic) changes.  [The Veteran]'s symptoms would in my opinion be consistent with an injury of this type."  The Board finds that the opinion of Dr. J., has little, if any, probative value.  The opinion is based on the inaccurate factual history as provided by the Veteran.  As noted above, the service treatment records are negative for radiation of pain or injury other than of the sacro-iliac/sacro-lumbar region.  See Swann; Calvert, supra.  In addition, Dr. J.'s opinion appears to be from memories of treatment more than 10 years, and perhaps 30 years, earlier and without the benefit of a review of any clinical records, which were apparently destroyed when the practice was sold.  See Bloom, supra.  

The Board finds that the opinion provided in January 2011 after the January 2008 VA examination, to be the most probative on the issue.  The opinion was based on a complete physical evaluation, a review of the Veteran's service treatment records, and comprehensive x-ray reports.  See Winsett, supra.  The examination report and addendum statement reflect that the examiner opined that the Veteran's minimal degenerative changes of the thoracic spine were not caused by or the result of military service.  The examiner concluded that the Veteran's thoracic spine disability was most likely caused by, or the result of, aging and the Veteran's 45 years of work as a painter.  (The Board notes that the record reflects that the Veteran was a wallpaper hanger and painter for many years before and after service.)  The examiner further commented that the back pain the Veteran was seen for in service was most likely a self-limited condition because it did not result in a medical discharge and did not require on-going medical care within five years of the Veteran's discharge from service.  

The earliest clinical evidence of thoracic spine complaints is in the mid-to-late 2000s, more than 30 years after separation from service.  The statement of Dr. J. reflects treatment of the Veteran prior to 1998; however, this is still more than 29 years after separation from service.  (The Board notes that it is based on Dr. J.'s memory without a review of records; therefore, it is less credible than actual records).  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the Veteran is competent to report that he has had thoracic spine pain since service.  However, the Veteran has also asserted that it was his upper back that he injured in service, and such a contention is directly contradicted by the information contained in his service treatment records.  As such, the Board finds that the lack of clinical evidence reflecting treatment pertaining to the thoracic spine until many years (almost 30) after his discharge from active service, along with the Veteran's inconsistent reported history, are against his claim for service connection.  Finally, as a lay person, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making competent etiological opinions.  See Espiritu, supra.  Hence, his statements relating his current disability to his military service have not probative value.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a thoracic spine disability is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 


Bilateral Shoulder Disability

The Veteran has not asserted that he injured his shoulders in service or that he has a bilateral shoulder disability that began in service.  His service treatment records do not show any treatment for or complaints related to the Veteran's shoulders.  In his April 1966 Report of Medical History, the Veteran checked that he had a painful or "trick" shoulder or elbow.  No clinical findings related to the shoulders were recorded.  In his June 1968 Report of Medical History prior to discharge, the Veteran denied a painful or "trick" shoulder or elbow.  Upon separation examination in June 1968, the upper extremities were found to be clinically normal.  The post-service clinical records do not show that arthritis of the shoulders was manifest to a compensable degree within one year of his discharge.  Upon VA examination in January 2008, the Veteran gave a history of bilateral shoulder pain that began gradually in the 1980s with no specific injury.  His pain worsened when he began to do commercial painting and wallpaper hanging.  Finally, there is no competent medical opinion relating any currently manifest bilateral shoulder disability to military service.  Upon VA examination in January 2008 the examiner concluded that the Veteran's mild degenerative joint disease of the shoulders was not the result of his military service.  Hence, service connection for a bilateral shoulder disability on a direct basis is not warranted.  

In his June 2007 claim for benefits as well as at his March 2009 Travel Board hearing, the Veteran has asserted that his bilateral shoulder disability is secondary to his cervical and thoracic spine disabilities.  However, the Veteran has not established service connection for a cervical or thoracic spine disability.  Service connection for a cervical spine disability was denied by the Board in a December 2010 decision; service connection for a thoracic spine disability was denied in this decision.  In the absence of a service-connected disability, the Boards that there is no legal basis to award secondary service connection for the Veteran's bilateral shoulder disability.  See 38 C.F.R. § 3.310.  Hence, service connection for a  bilateral shoulder disability on a secondary basis is also not warranted.  



ORDER

Service connection for a thoracic spine disability is denied.

Service connection for bilateral shoulder disability, claimed as secondary to cervical and/or thoracic spine disabilities, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


